Citation Nr: 1308814	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  11-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2012, the Veteran testified via Board video hearing from the RO before the undersigned Veterans Law Judge in Washington, DC.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied service connection for PTSD.  The Veteran did not file a timely appeal to this decision.  

2.  Evidence received since the March 2007 rating decision is new and material regarding the issue of service connection for PTSD, as it contains evidence not previously considered that has some tendency to substantiate a current diagnosis of PTSD.  

3.  The Veteran has a current diagnosis of PTSD.  

4.  The Veteran engaged in combat during service.  

5.  The Veteran's claimed stressors are related to his combat exposure in service. 

6.  The Veteran's PTSD stressors are adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressors.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  Evidence received since the March 2007 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was provided notice in April 2009, May 2009, and November 2009 regarding the date and bases of the previous denial of his claim for service connection for PTSD.  The notice informed the Veteran of the basis for the prior denial of the claim, that a current diagnosis of PTSD was not demonstrated either during service or at the time of his initial claim.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, these letters provided the notice required by the Kent decision.  Subsequent to the notice, the claim was adjudicated by the RO in March 2010. 

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Moreover, there can be no prejudice to the Veteran in proceeding with the reopening issue on appeal because of the favorable nature of the Board's decision to reopen and grant service connection.  

Reopening of Service Connection for PTSD

In the current claim on appeal, the Veteran seeks to reopen service connection for PTSD.  In a March 2007 rating decision, service connection for PTSD was denied.  The RO found that PTSD was not demonstrated during service, or on current VA examination.  The Veteran did not initiate an appeal of this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the March 2007 rating decision, the RO determined that a psychiatric disorder, including PTSD, was not shown on service separation, and an October 2006 VA clinical evaluation resulted in a determination that a diagnosis of PTSD could be ruled out.  The evidence considered at that time included service treatment records as well as post-service VA treatment records.  

Since the prior denial of the claim in March 2007, recent evidentiary submissions have included additional VA medical treatment records, as well as the Veteran's own written and oral contentions.  Specifically, VA clinical treatment records were received, which include a February 2009 notation from a VA psychologist.  This notation reflects a diagnosis of "combat related PTSD."  Also submitted was a May 2011 letter from R.M., M.D., a VA psychiatrist who has been treating the Veteran.  Dr. M. confirmed a current diagnosis of PTSD for the Veteran.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for PTSD has been received.  The VA medical treatment records and May 2011 letter confirming a current diagnosis of PTSD are new, in that they were not of record at the time of the prior final denial.  They are not cumulative and redundant of evidence already of record, and are material, as they confirm a current diagnosis of the claimed disorder, which was one basis of the prior final denial of service connection for PTSD.  

Additionally, the February 2009 clinical notation from a VA psychologist suggests the Veteran's PTSD is related to combat exposure during service.  This evidence is also material because it relates to the unestablished fact of a nexus or relationship of a current disability to service that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by confirming a current diagnosis and a nexus with service.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for PTSD.  At the time of the 2007 denial, VA had no competent evidence establishing a current diagnosis of PTSD.  The more recent medical evidence, confirming a current diagnosis of PTSD, addresses this prior deficit in the record, as well as indicating a nexus with service.  For these reasons, the Board finds that the additional evidence received since the March 2007 decision is new and material to reopen service connection for PTSD.  38 C.F.R. § 3.156(a).  (The reopened claim is addressed below)  

Service Connection for PTSD

The Board having reopened service connection for PTSD, the claim may now be considered on the merits.  "When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  In the present case, however, no prejudice results to the Veteran by Board adjudication at this time, given the favorable nature of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran asserts he has PTSD as a result of his combat exposure during service, to include a tour of duty in Vietnam, during which he served as a radio repairman and was exposed to enemy fire on a frequent basis.  He contends he was required to drive to various military bases to repair or exchange radio equipment, and came under fire during such duty.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended by 75 Fed. Reg. 39843 (effective July 12, 2010)).

The Veteran has claimed that he came under enemy fire on several occasions while serving in Vietnam.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

In support of his claim of combat exposure, the Veteran has submitted a unit history of the 199th Light Infantry Brigade, the unit to which he was assigned while serving in Vietnam.  His service personnel records have also been obtained and reviewed.  These records confirm his reports of having served as a radio mechanic during his service in Vietnam, requiring him to travel to various bases within Vietnam to service radio equipment.  The Board also finds the Veteran's accounts of coming under enemy fire during such service to be credible.  As such, his assertions of combat exposure are accepted by the Board.  

Next, as noted above, 2009 clinical records and a 2011 treatment summary have been received from a VA psychologist and a VA psychiatrist, respectively.  Each has diagnosed the Veteran with PTSD after having provided him in-person psychiatric treatment.  The 2009 diagnosis was described as "combat related."  Also of record are October 2006, March 2011, and November 2011 VA examination reports, all of which determined a diagnosis of PTSD was not warranted.  These reports provided other psychiatric diagnoses, however, to include a depressive disorder and a mood disorder.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board notes that each of the examiners who declined to diagnose PTSD saw the Veteran only on a single occasion, whereas the VA examiners who diagnosed PTSD had the opportunity to evaluate the Veteran on multiple occasions, and were therefore privy to a more complete picture of his current psychiatric state.  The Board recognizes that the U.S. Court of Appeals for Veterans Claims has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri, 4 Vet. App. at 471-73.  Nevertheless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  Thus, the Board finds the 2009 and 2011 VA reports, which reflect current diagnoses of PTSD, to be of greater probative value than the 2006 and 2011 reports which found such a diagnosis was not warranted.  Additionally, the Board is also mindful of 38 U.S.C.A. § 5107, which provides that the benefit of the doubt be afforded a claimant for VA benefits.  As the Board finds the evidence to be, in the least, in relative equipoise, service connection is thus warranted for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.  

Service connection for PTSD is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


